Luke, J.
1. Shares, of stock in a corporation may be levied upon by giving notice of the levy to the defendant and to the officers or agents who have access to the books of the corporation, and sale of the stock under the levy may be made only by the sheriff or his deputy. See Weaver v. Tuten, 144 Ga. 9 (5) (85 S. E. 1048) ; Park’s Ann. Code, §§ 6035, 6036.
2. In this case the evidence was somewhat conflicting, or not definite, as to the particular day of the transfer of the shares of stock levied upon to the claimant by the' defendant in fi. fa., the books of the corporation having been destroyed by fire; but the evidence does show that the transfer was made, and the shares of stock did not stand in the name of the defendant in fi. fa. at the date of the judgment upon which was based the fi. fa. levied upon the stock; nor at the time of the levy of the fi. fa. did the defendant in fi. fa. have any such shares of stock as levied upon standing in his name upon the books of the corporation.
(a) The claimant carried the burden of proving that she was the owner of the stock at a time prior to the rendition of the judgment upon which was based the execution levied thereon. The evidence did not authorize a verdict for the plaintiff, and for this reason it was error to overrule the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.